Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for enabling in store routing of a user generated shopping list, classified in G06Q 10/047.
II. Claims 9-15 and 55, drawn to a system for allowing a user to check out at a store, classified in G06Q 30/0635.
III. Claims 16-21, drawn to a system and method for authenticating items gathered by a user in a store, classified in G06Q 30/0629.
IV. Claim 22, drawn to a system for authenticating an item during a checkout process, classified in G06Q 30/0635.
V. Claim 23, drawn to a system using artificial intelligence to recognize an item in a store using a mobile device camera, classified in G06Q 30/0629.
VI. Claims 24-29, drawn to a bag configured to weigh items, classified in G01G 19/387.
VII. Claims 30-34, drawn to a drone assistance system for use in a store configured to assist a user while shopping, classified in G06Q 30/0639.
VIII. Claims 35-38, drawn to a drone system comprising a shelving unit and a wireless charging pad, classified in B64C 39/024.
IX. Claims 39-40; and 41-48, drawn to systems for item imaging using optical detection, classified in G01V 8/12.
X. Claims 49-51, drawn to a system for landmark navigation within a store, classified in G06Q 10/047.
XI. Claims 52-54, drawn to a system for improving image processing, classified in G06T 7/0002.
. Claim 56, drawn to a kiosk for use in a store, classified in G06Q 30/0635.
The inventions are independent or distinct, each from the other because:
Invention I is unrelated to II, III, IV, V, VI, VII, VIII, IX, X, XI, and XII.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
Invention I requires a global positioning system for determining the location of a user at a current location of a specific store, and a processor connected to the SKU database which includes product prices, location, and availability information. The processor also determines a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. A predetermined store layout map is used to map location information using mapped points to determine the fastest route between specific product locations.
On the other hand, Invention II requires a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. At least one camera is in communication with the database, and said database continuously is updated based on prior transactions within. The processor compares items physically present with said database of images to authenticate products during the checkout process, and the processor stores product information in said database so as to improve accuracy and precision by way of machine learning.
Invention I does not require a kiosk having at least one camera nor a database of learned images that is continuously updated based on prior transactions within. Invention I also does not require the processor to compare items that are physically present with the database of images to authenticate the products during a checkout process nor storing product information in said 
Inventions I and III are unrelated. Invention III requires at least one camera in a shopping location of a store, the camera capable of viewing a user and their surroundings in a frame in the shopping location of the store. The camera is configured to detect a trained item that a user picks up in real-time, and the camera only detects the trained item when the trained item is a product with data stored in a database of images corresponding to said store. A processor is in communication with the database of images and uses machine learning to compare the trained item in real-time to the database of images to determine the specific product.
Invention I does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention I also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product.
In contrast, Invention III does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, 
Inventions I and IV are unrelated. Invention IV requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item, and at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. An authentication system is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, and the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
Invention I does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention I also does not require an authentication system configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor a system configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
In contrast, Invention IV does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, 
Inventions I and V are unrelated. Invention V requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item. A mobile device camera is configured to view an image in real-time, and a processor is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. A system is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
Invention I does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention I also does not require a mobile device camera to be configured to view an image in real-time, nor the processor to be in communication with the database of images or configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention I does not require a system configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
On the other hand, Invention V does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most 
Inventions I and VI are unrelated. Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
Invention I does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention I also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
On the other hand, Invention VI does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention VI also does not require a predetermined 
Inventions I and VII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item's exact location.
Invention I does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. Invention I also does not require that the drone is in communication with a processor, the processor having the specific location of an item in a store, nor that the drone is configured to receive item location from the processor after item location is requested from the user. Furthermore, Invention I does not require that the drone is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location.
On the other hand, Invention VII does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention VII also does not require a 
Inventions I and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention I does not require drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. In contrast, Invention VIII does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention VIII also does not require a predetermined store layout map to be used to map location information using mapped points to determine the fastest route between specific product locations. Therefore, Inventions I and VIII are unrelated.
Inventions I and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The 
Invention I does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention I also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention I further does not require an artificial intelligence program in communication with a processor and a radio transmitter. Invention I does not require that the processor is configured to receive and interpret data received from the radio receiver, that the processor is in communication with the artificial intelligence program to interpret said data from said return waves, nor that the processor is configured to determine a confidence threshold. Lastly, Invention I does not require the processor output said data in a predetermined desired format if the confidence threshold is met, nor the radio transmitter sending a new signal to tighten said data if the confidence threshold is not met.
In contrast, Invention IX does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product 
Inventions I and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system inserts a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark.
Invention I does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention I also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention I does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold.
In contrast, Invention X does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention X also does not require a predetermined store layout 
Inventions I and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention I does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention I also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention XI also does not require a predetermined store layout map to be used to map location information using mapped points to determine the fastest route between specific product locations. Therefore, Inventions I and XI are unrelated.

Invention I does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention I also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention I does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.
In contrast, Invention XII does not require a global positioning system for determining the current location of a user at a specific store, a SKU database which includes product prices, location, and availability information, nor the processor determining a most efficient route based on location information using the SKU database of the specific store, with each product categorized by aisle or location. Invention XI also does not require a predetermined store layout map to be used to map location information using mapped points to determine the fastest route between specific product locations. Therefore, Inventions I and XII are unrelated.
Invention II is unrelated to Inventions III, V, VI, VII, VIII, IX, X, and XI.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
Invention II requires a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. At least one camera is in communication with the database, and said database continuously is updated based on prior transactions within. The processor compares items physically present with said database of images to authenticate products during the checkout process, and the processor stores product information in said database so as to improve accuracy and precision by way of machine learning.
On the other hand, Invention III requires at least one camera in a shopping location of a store, the camera capable of viewing a user and their surroundings in a frame in the shopping location of the store. The camera is configured to detect a trained item that a user picks up in real-time, and the camera only detects the trained item when the trained item is a product with data stored in a database of images corresponding to said store. A processor is in communication with the database of images and uses machine learning to compare the trained item in real-time to the database of images to determine the specific product.
Invention II does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the 
In contrast, Invention III does not require a kiosk nor a database of learned images that is continuously updated based on prior transactions within. Invention III also does not require the processor to compare items that are physically present with the database of images to authenticate the products during a checkout process nor storing product information in said database. Therefore, Inventions II and III are unrelated.
Inventions II and V are unrelated. Invention V requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item. A mobile device camera is configured to view an image in real-time, and a processor is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. A system is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
Invention II does not require a mobile device nor a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention II also does not require a mobile device camera to be configured to view an image in real-time, nor the processor to be in communication with the database of images or configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention II does not require a system configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.

Inventions II and VI are unrelated. Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
Invention II does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention II also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
On the other hand, Invention VI does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. Invention VI also does not require the at least one camera to be in communication with the database, nor said database continuously being updated based on prior 
Inventions II and VII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item's exact location.
Invention II does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. Invention II also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is a drone to be configured to receive item location from the processor after item location requested from the user. Furthermore, Invention II does not require a drone to be configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location.
On the other hand, Invention VII does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk 
Inventions II and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention II does not require drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. 
In contrast, Invention VIII does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. Invention VIII also does not require the at least one camera to be in communication with the database, nor said database continuously being updated based on prior transactions within. Furthermore, Invention VIII does not require that the processor compares items physically present with said database of images to authenticate products during the checkout process, nor that the processor stores product information in said database so as to improve accuracy and precision by way of machine learning. Therefore, Inventions II and VIII are unrelated.

Invention II does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention II also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention II further does not require an artificial intelligence program in communication with a processor and a radio transmitter. Invention II does not require that the processor is configured to receive and interpret data received from the radio receiver, that the processor is in communication with the artificial intelligence program to interpret said data from said return waves, nor that the processor is configured to determine a confidence threshold. Lastly, Invention II does not require the 
In contrast, Invention IX does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. Invention IX also does not require the at least one camera to be in communication with the database, nor said database continuously being updated based on prior transactions within. Furthermore, Invention IX does not require that the processor compares items physically present with said database of images to authenticate products during the checkout process, nor that the processor stores product information in said database so as to improve accuracy and precision by way of machine learning. Therefore, Inventions II and IX are unrelated.
Inventions II and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system inserts a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark.
Invention II does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention II also does not require a route matrix to evaluate the distance between existing 
In contrast, Invention X does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. Invention X also does not require the at least one camera to be in communication with the database, nor said database continuously being updated based on prior transactions within. Furthermore, Invention X does not require that the processor compares items physically present with said database of images to authenticate products during the checkout process, nor that the processor stores product information in said database so as to improve accuracy and precision by way of machine learning. Therefore, Inventions II and X are unrelated.
Finally, Inventions II and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention II does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in 
In contrast, Invention XI does not require a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. Invention XI also does not require the at least one camera to be in communication with the database, nor said database continuously being updated based on prior transactions within. Furthermore, Invention XI does not require that the processor compares items physically present with said database of images to authenticate products during the checkout process, nor that the processor stores product information in said database so as to improve accuracy and precision by way of machine learning. Therefore, Inventions II and XI are unrelated.
Inventions II, IV, and XII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
In the instant case, Invention II requires a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera. At least one camera is in communication with the database, and said database continuously is updated based on prior transactions within. The processor compares items 
On the other hand, Invention IV requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item, and at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. An authentication system is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, and the authentication system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
Invention II does not require the database of images to include multiple images of an individual item, nor the at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention II also does not require an authentication system configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the authentication system is configured to store the checkout image into the database of images.
In contrast, Invention IV does not require a kiosk, that the database is continuously updated based on prior transactions within, nor that the processor compares items that are physically present with the database of images to authenticate the products. Therefore, Inventions II and IV are directed to related products. 
Additionally, Inventions II and XII are directed to related products. Invention II requires a kiosk in wireless communication with a processor, the processor in communication with a 
On the other hand, Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention II does not require the kiosk to comprise a main body, the main body having the at least one camera mounted thereto, nor the at least one camera configured to visually detect by means of machine learning. Invention II also does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera.
In contrast, Invention XII does not require the processor to be in communication with a database of learned images, the at least one camera to be in communication with the database, nor said database continuously being updated based on prior transactions within. Furthermore, Invention XII does not require that the processor compares items physically present with said 
Furthermore, Inventions IV and XII are directed to related products. Invention IV requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item, and at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. An authentication system is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, and the authentication system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
On the other hand, Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention IV does not require a kiosk for use in a store, the kiosk comprising a main body, the at least one camera configured to visually detect by means of machine learning, nor that the processor is in communication with the kiosk.
In contrast, Invention XII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor the 
Furthermore, Inventions III is unrelated to Inventions IV, VI, VII, VIII, IX, X, XI, and XII.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
Inventions III and IV are unrelated. Invention III requires at least one camera in a shopping location of a store, the camera capable of viewing a user and their surroundings in a frame in the shopping location of the store. The camera is configured to detect a trained item that a user picks up in real-time, and the camera only detects the trained item when the trained item is a product with data stored in a database of images corresponding to said store. A processor is in communication with the database of images and uses machine learning to compare the trained item in real-time to the database of images to determine the specific product.
In contrast, Invention IV requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item, and at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. An authentication system is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, and the system is configured to store the checkout image into the database of images so that the checkout image 
Invention III does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention III also does not require an authentication system configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor a system configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
On the other hand, Invention IV does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention IV also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and IV are unrelated.
Inventions III and VI are unrelated. Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a 
Invention III does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention III also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
On the other hand, Invention VI does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention VI also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and VI are unrelated.
Inventions III and VII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said 
Invention III does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. Invention III also does not require a drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item location requested from the user. Furthermore, Invention III does not require a drone that is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location.
On the other hand, Invention VII does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention VII also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and VII are unrelated.
Inventions III and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention III does not require drone system comprising a shelving unit having an uppermost shelf and a wireless 
In contrast, Invention VIII does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention VIII also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and VIII are unrelated.
Inventions III and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.

In contrast, Invention IX does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention IX also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and IX are unrelated.

Invention III does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention III also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention III does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold.
In contrast, Invention X does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention X also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and X are unrelated.

Invention III does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention III also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention XI also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and XI are unrelated.

Invention III does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention III also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention III does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.
In contrast, Invention XII does not require at least one camera in a shopping location of a store that is capable of viewing a user and their surroundings in a frame in the shopping location of the store, configured to detect a trained item that a user picks up in real-time, and only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention IV also does not require the processor to be in communication with a database of images nor use machine learning to compare the trained item in real-time to 
Furthermore, Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. Invention V requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item. A mobile device camera is configured to view an image in real-time, and a processor is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. A system is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
Invention III does not require the database of images including multiple images of an individual item. Invention III also does not require a mobile device camera to be configured to view an image in real-time, nor the processor to be configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention III does not require a system configured to allow a user to 
On the other hand, Invention V does not require at least one camera configured to detect a trained item that a user picks up, nor that the at least one camera only detects the trained item when the trained item is a product with data stored in the database of images of the corresponding store. Invention V also does not require the use machine learning to compare the trained item in real-time to the database of images to determine the specific product. Therefore, Inventions III and V are directed to related products.
Additionally, Invention IV is unrelated to Inventions V, VI, VII, VIII, IX, X, and XI. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Inventions IV and V are unrelated. Invention IV requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item, and at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. An authentication system is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, and the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning.
Invention V requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item. A mobile device camera is configured to view an image in real-time, and a processor is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database 
Invention IV does not require a mobile device camera that is configured to view an image, nor that the process is configured to compare the image to the plurality of database images to determine the item the user is pointing the mobile device camera at. Invention IV also does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
In contrast, Invention V does not require the at least one camera to be configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention V also does not require an authentication system configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor a system configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning. Therefore, Inventions IV and V are unrelated.
Inventions IV and VI are unrelated. Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.

On the other hand, Invention VI does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention VI also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning. Therefore, Inventions IV and VI are unrelated.
Inventions IV and VII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said 
Invention IV does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. Invention IV also does not require a drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item location requested from the user. Furthermore, Invention IV does not require a drone that is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location.
On the other hand, Invention VII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention VII also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning. Therefore, Inventions IV and VII are unrelated.
Inventions IV and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention IV does not require drone system comprising a shelving unit having an uppermost shelf and a wireless 
In contrast, Invention VIII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention VIII also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning. Therefore, Inventions IV and VIII are unrelated.
Inventions IV and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.

In contrast, Invention IX does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention IX also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the database of images to improve accuracy and precision by way of machine learning. Therefore, Inventions IV and IX are unrelated.

Invention IV does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention IV also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention IV does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold.
In contrast, Invention X does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention X also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the 
Inventions IV and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention IV does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention IV also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item, nor at least one camera configured to take a checkout photo of an item during the checkout process to authenticate the item. Invention XI also does not require an authentication system that is configured to compare the checkout image to the database images to authenticate the item using pixelbuffer comparison, nor that the system is configured to store the checkout image into the database of images so that the checkout image becomes a database image thereby increasing the 
Additionally, Inventions V is unrelated to Inventions VI, VII, VIII, IX, X, XI, and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Inventions V and VI are unrelated. Invention V requires a database of images containing a plurality of database images, the database of images including multiple images of an individual item. A mobile device camera is configured to view an image in real-time, and a processor is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. A system is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures.
Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
Invention V does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured 
On the other hand, Invention VI does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention VI also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention VI does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and VI are unrelated.
Inventions V and VII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item's exact location.
Invention V does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication 
On the other hand, Invention VII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention VII also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention VII does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and VII are unrelated.
Inventions V and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention V does not require drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. 
On the other hand, Invention VIII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual 
Inventions V and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.
Invention V does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention V also does not require the processor to 
In contrast, Invention IX does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention IX also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention IX does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and IX are unrelated.
Inventions V and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or 
Invention V does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention V also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention V does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold.
In contrast, Invention X does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention X also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention X does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and X are unrelated.
Inventions V and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the 
Invention V does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention V also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention XI also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention XI does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and XI are unrelated.
Finally, Inventions V and XII are unrelated. Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user 
Invention V does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention V also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention V does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.
In contrast, Invention XII does not require a database of images containing a plurality of database images, the database of images including multiple images of an individual item. Invention XII also does not require a mobile device camera that is configured to view an image in real-time, nor a processor that is in communication with the database of images, the processor configured to compare the image in real-time to the plurality of database images to determine the item the user is pointing the mobile device camera at. Furthermore, Invention XII does not require a system that is also configured to allow a user to interact with a recognized item within the application wherein interaction function includes tap, voice, click, or gestures. Therefore, Inventions V and XII are unrelated.
Invention VI is unrelated to Inventions VII, VIII, IX, X, XI, and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Inventions VI and VII are unrelated. Invention VI requires a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. The bag and corresponding system is configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag.
On the other hand, Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item's exact location.
Invention VII does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention VII also does not require the bag and corresponding system to be configured to zero out the weight reading after 
On the other hand, Invention VI does not require a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. Invention VI also does not require a drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item location requested from the user. Furthermore, Invention VI does not require a drone that is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location. Therefore, Inventions VI and VII are unrelated.
Inventions VI and VIII are unrelated. Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention VI does not require drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. 
On the other hand, Invention VIII does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention VIII also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the 
Inventions VI and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.
Invention VI does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention VI also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention VI further does not require an artificial intelligence program in communication with a processor and a radio transmitter. Invention VI does not require that the processor is configured to receive and interpret data received from the radio receiver, that the processor is in communication with the artificial 
In contrast, Invention IX does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention IX also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag. Therefore, Inventions VI and IX are unrelated.
Inventions VI and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system inserts a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark.
Invention VI does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation 
In contrast, Invention X does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention X also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag. Therefore, Inventions VI and X are unrelated.
Inventions VI and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention VI does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in 
In contrast, Invention XI does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention XI also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag. Therefore, Inventions VI and XI are unrelated.
Finally, Inventions VI and XII are unrelated. Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention VI does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. 
In contrast, Invention XII does not require a bag configured to weigh items, the bag comprising a holding portion configured to hold a product selected by a user while shopping, a weighing device configured to weigh items placed in the holding portion, and an accelerometer configured to detect rotation or movement so as to prevent false readings. Invention XII also does not require the bag and corresponding system to be configured to zero out the weight reading after the user weighs a first item thereby allowing the user to weigh a second item in the same bag without having to remove the first item from the bag. Therefore, Inventions VI and XII are unrelated.
Additionally, Invention VII is unrelated to Inventions VIII, IX, X, XI, and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Inventions VII and VIII are unrelated. Invention VII requires a drone assistance system for use in a store configured to assist a user while shopping, the drone assistance system comprising a drone in communication with a mobile device of a user, the drone having light projection features. The drone is in communication with a processor, the processor having the specific location of an item in a store, and the drone is configured to receive item location from the processor after item location is requested from the user. The drone is also configured to find 
On the other hand, Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Invention VII does not require the drone system to comprise a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. 
In contrast, Invention VIII does not require the drone for use in a store and configured to assist a user while shopping, comprising the drone in communication with a mobile device of a user, the drone having light projection features. Invention VIII also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item location requested from the user. Furthermore, Invention VIII does not require a drone that is also configured to find said item within a store and illuminate a single item within the store to indicate to the user the item’s exact location. Therefore, Inventions VII and VIII are unrelated.
Inventions VII and IX are unrelated. Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from 
Invention VII does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention VII also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention VII further does not require an artificial intelligence program in communication with a processor and a radio transmitter. Invention VII does not require that the processor is configured to receive and interpret data received from the radio receiver, that the processor is in communication with the artificial intelligence program to interpret said data from said return waves, nor that the processor is configured to determine a confidence threshold. Lastly, Invention VII does not require the processor output said data in a predetermined desired format if the confidence threshold is met, nor the radio transmitter sending a new signal to tighten said data if the confidence threshold is not met.
In contrast, Invention IX does not require the drone for use in a store and configured to assist a user while shopping, comprising the drone in communication with a mobile device of a user, the drone having light projection features. Invention IX also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item 
Inventions VII and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system inserts a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark.
Invention VII does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention VII also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention VII does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold.
In contrast, Invention X does not require the drone for use in a store and configured to assist a user while shopping, comprising the drone in communication with a mobile device of a user, the drone having light projection features. Invention X also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item 
Inventions VII and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention VII does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention VII also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require the drone for use in a store and configured to assist a user while shopping, comprising the drone in communication with a mobile device of a user, the drone having light projection features. Invention XI also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item location requested from the user. Furthermore, Invention XI does not require a drone that is also 
Finally, Inventions VII and XII are unrelated. Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention VII does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention VII also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention VII does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.
In contrast, Invention XII does not require the drone for use in a store and configured to assist a user while shopping, comprising the drone in communication with a mobile device of a user, the drone having light projection features. Invention XII also does not require the drone to be in communication with a processor, the processor having the specific location of an item in a store, nor is that the drone is configured to receive the item location from the processor after item 
Additionally, Invention VIII is unrelated to Inventions IX, X, XI, and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Invention VIII requires a drone system comprising a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. 
On the other hand, Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.
Invention VIII does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or 
In contrast, Invention IX does not require the drone system to comprise a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Therefore, Inventions VIII and IX are unrelated.
Inventions VIII and X are unrelated. Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system inserts a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark.

In contrast, Invention X does not require the drone system to comprise a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Therefore, Inventions VIII and X are unrelated.
Inventions VIII and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention VIII does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention VIII also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor 
In contrast, Invention XI does not require the drone system to comprise a shelving unit having an uppermost shelf and a wireless charging pad configured to charge a drone, with the wireless charging pad positioned on said uppermost shelf. Therefore, Inventions VIII and XI are unrelated.
Finally, Inventions VIII and XII are unrelated. Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention VIII does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention VIII also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention VIII does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.

Additionally, Invention IX is unrelated to Inventions X, XI, and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Invention IX requires a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. A processor is configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. The system can also include an artificial intelligence program in communication with a processor and the radio transmitter. The processor is in communication with the artificial intelligence program to interpret said data from said return waves, and the processor configured to determine a confidence threshold. If the confidence threshold is met, then the processor outputs said data in a predetermined desired format; if the confidence threshold is not met, then the radio transmitter sends a new signal to tighten said data.
On the other hand, Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation 
Invention X does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention X also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention X further does not require an artificial intelligence program in communication with a processor and a radio transmitter. Invention X does not require that the processor is configured to receive and interpret data received from the radio receiver, that the processor is in communication with the artificial intelligence program to interpret said data from said return waves, nor that the processor is configured to determine a confidence threshold. Lastly, Invention X does not require the processor output said data in a predetermined desired format if the confidence threshold is met, nor the radio transmitter sending a new signal to tighten said data if the confidence threshold is not met.
In contrast, Invention IX does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention IX also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention IX does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the 
Inventions IX and XI are unrelated. Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention IX does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention IX also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require a system for item imaging, the system comprising a radio transmitter configured to send signals that project onto desired objects or areas, the signals traveling through solid surfaces and creating a return signal when they interact with surfaces or objects that are received by a radio receiver. Invention XI also does not require the processor to be configured to interpret the signals received by the radio receiver so as to determine if there are additional items behind an object not viewable by a traditional camera. Invention XI further does not require an artificial intelligence program in communication with a 
Finally, Inventions IX and XII are unrelated. Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention IX does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention IX also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention IX does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.

Furthermore, Invention X is unrelated to Inventions XI and XII. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Invention X requires a system for landmark navigation within a store, the system comprising a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. A processor is also configured to process a route based on the user's shopping list or based on a specific item the user is shopping for, and a route matrix evaluates the distance between existing navigation points. If said distance meets or exceed a landmark requirement threshold, then the system 
On the other hand, Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
Invention X does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention X also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
In contrast, Invention XI does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention XI also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention XI does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold. Therefore, Inventions X and XI are unrelated.

Invention X does not require a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. Invention X also does not require the processor to be in communication with the kiosk, nor that the processor is also in communication with the at least one camera. Furthermore, Invention X does not require the processor to use a pixelbuffer comparison between data previously known to data collected by the at least one camera nor collect and store said data collected by the at least one camera so as to continuously improve accuracy of the system.
In contrast, Invention XII does not require a mobile application on a mobile device, the mobile application having a user interface configured to allow the user to select a landmark navigation option. Invention XII also does not require a route matrix to evaluate the distance between existing navigation points. Furthermore, Invention XII does not require the system to insert a landmark navigation point between qualifying navigation steps thereby informing the user that a specific product is located near a specific landmark if said distance meets or exceed a landmark requirement threshold. Therefore, Inventions X and XII are unrelated.
Inventions XI and XII are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). 
Invention XI requires a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, and a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. The processor is also configured to use said depth data to determine a background contained within the frame and place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.
On the other hand, Invention XII requires a kiosk for use in a store, the kiosk comprising a main body, the main body having at least one camera mounted thereto, the at least one camera configured to visually detect, by means of machine learning, user selected products in a store. A processor is in communication with the kiosk, and the processor is also in communication with the at least one camera. The processor uses a pixelbuffer comparison between data previously known to data collected by the at least one camera, and the processor collects and stores said data collected by the at least one camera so as to continuously improve accuracy of the system.
Invention XI does not require a system for improving image processing, the system comprising at least one depth sensing camera, the depth sensing camera finding a focal point within a frame, nor a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located. Invention XI also does not require the processor to be configured to use said depth data to determine a background contained within the frame nor place a binary mask over said background so as to block out unnecessary imagery in the camera's field of view thereby improving accuracy.


and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                 

/ALLISON G WOOD/            Primary Examiner, Art Unit 3625